DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Hopeton Walker on 8/24/2022.
The application has been amended as follows:  
In the abstract: 
The current abstract has been replaced with a new abstract by merging two paragraphs into a single one as follows: 
-- Provided are a solid-state imaging device capable of improving image quality of a captured image even if the pixel size is increased, and an electronic device equipped with the solid-state imaging device.  A solid-state imaging device is provided that includes: at least two column areas that perform Analog To Digital (AD) conversion of a pixel signal generated by a pixel; a plurality of vertical signal lines that transfers the pixel signal to the column areas; and a free area in which the plurality of vertical signal lines is not wired, in which two of the vertical signal lines facing each other sandwiching the free area are arranged, and lengths of the two vertical signal lines are substantially equal to each other. --


In the claims:
Claim 1:
In lines 3-4, “at least two column areas configured to perform analog to digital conversion of the pixel” has been amended to read as -- at least two column areas configured to selectively perform analog to digital conversion of the pixel --. 
In lines 5-6, “a plurality of vertical signal lines configured to transfer the pixel signal to the at least two column areas” has been amended to read as -- a plurality of vertical signal lines configured to selectively transfer the pixel signal to the at least two column areas --. 
	Claim 8:
In lines 5-6, “at least two column areas configured to perform analog to digital conversion of the pixel” has been amended to read as -- at least two column areas configured to selectively perform analog to digital conversion of the pixel --.
	In lines 7-8, “a plurality of vertical signal lines configured to transfer the pixel signal to the at least two column areas” has been amended to read as -- a plurality of vertical signal lines configured to selectively transfer the pixel signal to the at least two column areas --.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed on 6/28/2022, with respect to claims 1, 2 and 4-8 have been fully considered and are partially persuasive.  The Examiner notes that the Applicant’s arguments regarding “Kochi, in its entirety, does not teach or suggest that the current source CSr1 is inside the pixel area r1 such that the current source CSr1 is between the two A/D conversion circuits” is irrelevant since the Applicant’s claimed invention does not require the ADC of the column areas to be inside the pixel array (see all claims).  The ADC of the Applicant’s claimed invention is within the imaging device but not inside the pixel array (see the application specification and Fig. 1 and note the ADC circuitry of columns areas 112A and 112B that are separated from the pixel array 111).  Therefore, the application claims are allowed for a different reason stated by the Examiner below. 

Allowable Subject Matter
Claims 1, 2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to teach or suggest the combination of ALL limitations of the claim that specifically includes, emphasis highlighted, “at least two column areas configured to selectively perform analog to digital (AD) conversion of the pixel signal; a plurality of vertical signal lines configured to selectively transfer the pixel signal to the at least two column areas; a free area in which the plurality of vertical signal lines is not wired; and a current source configured to supply a power source to the at least two column areas, wherein the current source is between two column areas of the at least two column areas, two vertical signal lines of the plurality of vertical signal lines face each other, the two vertical signal lines of the plurality of vertical signal lines sandwich the free area, and lengths of the two vertical signal lines are substantially equal to each other.”
Regarding independent claim 8, the subject matter of this claim is similar to claim 1 and is therefore allowed for the similar reason stated in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697